  8:20-cv-00394-BCB-MDN Doc # 42 Filed: 01/22/21 Page 1 of 1 - Page ID # 216



         THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF
                                 NEBRASKA

SUSANNE BECKER,Plaintiff, vs. 8:20cv00394

vs,

Defendants,                                          Motion for Hearing
United States Postal and essigns MIS. Relief
National Association of Letter Carriers and essigns
APWU and essigns
_________________________________________________________________________

Susanne Becker is motioning for a hearing based on a conflict of interest based on the United
States Postal Service counsel, the Attorney General. The Federal Attorney General acts as the
‘People’s Lawyer” and I am a citizen of the United States and I should have the Attorney
General on my side as my counsel too. I feel cheated out of my rights as an American to the
due process system.

Pray for relief of this issue and or at least have an Attorney General on my side as well.

                                            Signature signed under FRCP 11(a) Susanne Becker
                                                                          506 west 42 nd street
                                                                       (50965-7 county road 27)
                                                                          Scottsbluff, NE 69361
                                                                 Livingsacrifice70@hotmail.com
                                                                                  308-765-4985
